EXHIBIT STOCK PURCHASE AGREEMENT among LINCOLN TECHNICAL INSTITUTE, INC., NN ACQUISITION, LLC, BRAD BARAN, BARBARA BARAN, UGP EDUCATION PARTNERS, LLC, UGPE PARTNERS, INC. and MERION INVESTMENT PARTNERS, L.P. Dated as of January 20, 2009 TABLE OF CONTENTS Page ARTICLE IDEFINITIONS Section 1.01 Certain Defined Terms 2 Section 1.02 Definitions 12 Section 1.03 Interpretation and Rules of Construction 13 ARTICLE IIPURCHASE AND SALE Section 2.01 Purchase and Sale of the BIT Shares and the HUV Interests 14 Section 2.02 Purchase Price 14 Section 2.03 Deliveries by the Sellers 15 Section 2.04 Deliveries by the Purchaser 16 Section 2.05 Adjustment of Purchase Price 17 Section 2.06 Escrow 19 Section 2.07 Withholding 19 ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE SELLERS Section 3.01 Organization, Authority and Qualification 20 Section 3.02 Subsidiaries 22 Section 3.03 Capitalization 23 Section 3.04 No Conflict 24 Section 3.05 Governmental Consents and Approvals 25 Section 3.06 Financial Information; Books and Records; No Undisclosed Liabilities 25 Section 3.07 Receivables 26 Section 3.08 Conduct in the Ordinary Course; Absence of Certain Changes, Events and Conditions 26 Section 3.09 Litigation 29 Section 3.10 Compliance with Laws 29 Section 3.11 Environmental and Other Permits and Licenses; Related Matters 30 Section 3.12 No Preferential Rights 31 Section 3.13 Material Contracts 31 Section 3.14 Intellectual Property 34 Section 3.15 Real Property 34 Section 3.16 Tangible Personal Property 36 Section 3.17 Employee Benefit Matters 37 Section 3.18 Labor Matters 39 Section 3.19 Assets 40 Section 3.20 Student Lists 40 Section 3.21 Student Financial Records 40 Section 3.22 Certain Interests 41 Section 3.23 Taxes 41 Section 3.24 Insurance 42 Section 3.25 Educational Approvals 43 Section 3.26 Compliance with Educational Laws 43 Section 3.27 Employees 51 Section 3.28 Certain Business Practices 52 Section 3.29 Brokers 52 Section 3.30 Acquisition Obligations 52 Section 3.31 Payment Obligations 52 Section 3.32 No Other Representations 52 ARTICLE IVREPRESENTATIONS AND WARRANTIES OF PARENT AND THE PURCHASER Section 4.01 Organization, Authorization and Qualification of the Parent and the Purchaser 52 Section 4.02 No Conflict 54 Section 4.03 Governmental Consents and Approvals 54 Section 4.04 Litigation 54 Section 4.05 Brokers 54 Section 4.06 No Other Representations 54 ARTICLE VADDITIONAL AGREEMENTS Section 5.01 Access to Information 55 Section 5.02 Regulatory and Other Authorizations Post-Closing 56 Section 5.03 Use of Intellectual Property 56 Section 5.04 Payments on Behalf of Affiliates 56 Section 5.05 Employees 57 Section 5.06 Non-Competition 57 Section 5.07 Payment Obligations 58 Section 5.08 Connecticut Transfer Act 58 Section 5.09 Reimbursement of Restricted Cash 58 Section 5.10 December 31, 2008 Financials 58 Section 5.11 Further Action 58 ARTICLE VITAX MATTERS Section 6.01 Indemnity 59 Section 6.02 Returns and Payments 60 Section 6.03 Refunds 60 Section 6.04 Contests 60 Section 6.05 Time of Payment 61 Section 6.06 Tax Cooperation and Exchange of Information 62 Section 6.07 Conveyance Taxes 62 Section 6.08 Amended Tax Returns 63 Section 6.09 Tax Covenants 63 Section 6.10 Miscellaneous 63 ARTICLE VIIINDEMNIFICATION Section 7.01 Survival of Representations and Warranties 64 Section 7.02 Indemnification by the Sellers 65 Section 7.03 Indemnification by the Parent and the Purchaser 66 ii Section 7.04 Limits on Indemnification 67 Section 7.05 Indemnification Procedures 67 Section 7.06 Distributions from Escrow Account 69 Section 7.07 Mitigation 69 Section 7.08 Sellers’ Representative 69 ARTICLE VIIIAMENDMENT AND WAIVER Section 8.01 Amendment 71 Section 8.02 Waiver 71 ARTICLE IXGENERAL PROVISIONS Section 9.01 Expenses 71 Section 9.02 Notices 71 Section 9.03 Public Announcements 73 Section 9.04 Severability 73 Section 9.05 Entire Agreement 73 Section 9.06 Assignment 74 Section 9.07 No Third Party Beneficiaries 74 Section 9.08 Governing Law 74 Section 9.09 Waiver of Jury Trial 74 Section 9.10 Specific Performance 74 Section 9.11 Headings 74 Section 9.12 Counterparts 75 Section 9.13 Exhibits and Disclosure Schedule 75 iii STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 20, 2009, among LINCOLN TECHNICAL INSTITUTE, INC., a New Jersey corporation (the “Parent”), NN ACQUISITION, LLC, a Delaware limited liability company and wholly owned subsidiary of the Parent (the “Purchaser”), BRAD BARAN (“Baran”), BARBARA BARAN, UGP EDUCATION PARTNERS, LLC, a Delaware limited liability company (“UGP”), MERION INVESTMENT PARTNERS, L.P., a Delaware limited partnership (“Merion”) and UGPE PARTNERS, INC., a Delaware corporation (“UGPE”; each of Baran, Barbara Baran, UGP, Merion and UGPE, a “Seller” and collectively, the “Sellers”). WHEREAS, the Sellers own 100% of the issued and outstanding shares (the “BIT Shares”) of common stock, no par value per share (the “BIT Common Stock”), of Baran Institute of Technology, Inc., a Connecticut corporation (“BIT”); WHEREAS, Baran, UGPE and Merion own 100% of the limited liability company interests (the
